PER CURIAM.
There is substantial competent evidence to support the Court’s finding that there was no equitable assignment to appellee, Har-riette C. Spence Smith, as an individual, of the proceeds of the sale of decedent’s real estate and to support the Chancellor’s Order that Knight G. Aulsbrook and Dolores L. Bigelow render an accounting to appellee Burke.
The so called cross claim bore no relationship to the main suit or the subject matter thereof and the Chancellor properly refused to entertain it or transfer it to the law side of the Court.
The Orders appealed from are affirmed.
SHANNON, Acting C. J., PIERCE, J., and MAXWELL, OLIVER C, Associate Judge, concur.